Citation Nr: 0900051	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
duodenal ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that in the August 2005 rating decision, the 
RO appears to have decided the issue of service connection 
for a duodenal ulcer disability on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Additional evidence was received after the issuance of the 
last supplemental statement of the case.  However, the 
veteran's representative subsequently submitted a waiver of 
RO consideration of this evidence.  


FINDINGS OF FACT

1.  The May 1975 Board decision, which denied a claim of 
service connection for a duodenal ulcer, is final.

2.  Additional evidence associated with the claims file since 
the May 1975 Board decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a duodenal ulcer disability, and/or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a duodenal 
ulcer disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in a February 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for service connection, to include the need to submit 
new and material evidence to reopen the claim, as well as 
advising the veteran of the basis for the prior denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
advised as to what information and evidence must be submitted 
by the veteran, and the types of evidence that will be 
obtained by VA.  A March 2006 letter provided the veteran 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability. This claim was last adjudicated in May 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, private medical 
records, VA examination reports, statements from the 
veteran's family, and statements from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, providing medical 
evidence, argument, and lay statements in support of his 
claim. Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so. Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran. See 
Sanders at 881. Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 
See Conway, 353 F.3d at 1374, Dingess at 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  Likewise, a Board decision is 
final unless the Chairman of the Board orders 
reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100(a) (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to service 
connection for a duodenal ulcer disability was denied by the 
RO in May 1968.  In April 1973 the veteran attempted to 
reopen his claim, and by a May 1973 letter the RO denied this 
request because the veteran did not furnish any new and 
material evidence.  The veteran filed a notice of 
disagreement in May 1973, appealing this decision to the 
Board. In May 1974 the RO issued a rating decision denying 
the claim for service connection for a duodenal ulcer. The 
veteran filed a substantive appeal in January 1975, and the 
Board issued a decision in May 1975. The current claim to 
reopen was filed in January 2005. 

The May 1975 Board decision is the last final denial. See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

Evidence of record at the time of the May 1975 Board decision 
included a statement dated in March 1964 from Dr. Reilly, who 
reported that he saw the veteran for the first time in 
December 1963 with complaints of epigastric distress, shown 
by an upper GI series to be an active duodenal ulcer.  He 
enclosed copies of the December 1963 radiographic report 
reflecting the objective findings of the ulcer.  He also 
included the report of an upper GI series from February 1964 
that revealed much improvement in the duodenal cap but with 
some residual spasm and slight edema.  Ulceration was no 
longer visualized, but there was thickening of the duodenal 
mucosa.  The service entrance examination in March 1964 
reflect the veteran reporting that he was treated by Dr. 
Reilly for a "deudinal ulcer" and that x-rays on February 
1964 showed no further signs of an ulcer.  An x-ray in March 
1964 revealed some mild irregularity of the duodenal bulb 
from prominent mucosal folds, but that no ulcer crater was 
demonstrated.  He was found to be acceptable for military 
service because he had been asymptomatic since January 1964.  
Service treatment records that show that the veteran was 
evaluated for a duodenal ulcer in August 1965; a September 
1965 gastrointestinal series showed there was minimal 
deformity of the duodenal bulb secondary to chronic peptic 
ulcer disease.  The January 1966 separation examination 
showed that the veteran had duodenal ulcer disease that was 
occasionally symptomatic and presently controlled with 
antacids.  

The evidence of record at the time of the 1975 Board decision 
also included a VA examination from April 1968 which noted a 
diagnosis of duodenal ulcer disease but contained an x-ray 
study showing no evidence of active ulceration; private 
treatment records from Dr. Moffitt showing the veteran had 
been receiving treatment for an ulcer condition since 1967; 
records from Camp Pickett showing the veteran was 
hospitalized in July 1969 for ulcer symptoms during active 
training; two lay statements indicating that the veteran had 
developed a bleeding ulcer in service and was treated for it 
in August 1965; and a September 1974 opinion by Dr. Moffitt 
stating that it appeared that the veteran's service 
aggravated his pre-existing ulcer condition. 

The Board, in the May 1975 decision, considered the veteran's 
contention that despite prior ulcer problems, he was fit at 
the time he entered active duty and that service aggravated 
his condition, as well as his contention that his ulcer 
developed after he was commissioned from an ROTC program but 
prior to his entrance on active duty, and that the condition 
was aggravated by his reserve training in 1969.  The Board 
noted that the pertinent evidence of record at the time 
showed that the veteran's ulcer condition developed prior to 
active duty and not coincident with active duty, with a mild 
irregularity of the duodenal bulb noted on entrance to active 
duty.  The Board further noted that the veteran had a flare-
up of the ulcer problem in August 1965, but that it did not 
result in increased disablement, as subsequent upper GI 
series showed only minimal deformity of the duodenal bulb.  
The Board concluded that the veteran's ulcer condition was 
also not aggravated by active service.  

The evidence received since May 1975 includes several letters 
from family members, an August 2005 VA examination, service 
personnel records, and medical records. 

Letters from the veteran's wife, aunts, cousin, and sister-
in-law all contain the same evidence: that these relatives 
can attest to the fact that the veteran suffered a bleeding 
ulcer in August 1965 that required the veteran to be 
hospitalized in London for several days.  This information, 
however, is already contained in the claims file from 
previous statements and from the veteran's service treatment 
records reflecting treatment for an ulcer in August 1965.  
These statements do not show that the veteran's preexisting 
ulcer condition was aggravated by service.  Thus, this 
evidence is cumulative in nature.

The veteran's brother also supplied a letter, stating that he 
and his brother grew up together, that they both maintained 
good health, and that to his knowledge his brother never had 
or was diagnosed with any type of ulcer.  He went on to state 
that after the veteran graduated from college and was 
commissioned as a second lieutenant through the ROTC program 
in 1963, he and the veteran lived with their mother until the 
veteran was to report for active duty.  He stated that during 
that period, the veteran was in good health.  Evidence is 
presumed credible for the purposes of reopening a claim, 
unless the evidence is inherently false or untrue, or if it 
is in the nature of a statement or other assertion, and it is 
beyond the competence of the person making the assertion. 
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The statement reflects that the veteran's 
brother had no knowledge of the veteran's 1963 ulcer 
diagnosis and reflects his general lay conclusion that the 
veteran appeared to be in good health.  Such statement serves 
only to show that he was unaware of the veteran's documented 
pre-service ulcer, and merely reiterates prior assertions of 
the veteran that he was fit when he entered active duty.  As 
such, the evidence is cumulative in nature.

Similarly, personnel records submitted by the veteran 
reiterate his previously considered contention that he was 
commissioned in the Reserves in 1963.  The records contain no 
reference to his ulcer disorder and whether such was 
aggravated by service.  As such, they are cumulative to the 
extent they reiterate a prior point, and are otherwise not 
material.

In August 2005 the veteran was afforded a VA examination 
which included a review of the claims file.  The examiner 
noted that the veteran's duodenal ulcer disease was present 
prior to service in 1963, and that there was no increase in 
disability proximately due to service.  The examiner noted 
that ulcer symptomatology treated during 1964 and 1965 were 
continuing manifestations of the pre-service condition and 
not an increase in the severity of any underlying pathology.  
The examiner concluded that the veteran's continued problems 
throughout the years are the normal progression of the 
disease. Such opinion, while new, does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for his duodenal ulcer disease as it is against 
the claim.

The veteran also submitted a statement via e-mail in January 
2006 in which he contends that Dr. Reilly treated him for 
anxiety in February 1964, that he is "unaware" of any 
medical records showing a duodenal ulcer prior to August 
1965, and that he "never received any treatment for any type 
[of] ulcer problem prior to August 1965."  After issuance of 
a statement of the case advising the veteran that fluoroscopy 
records reflected an ulcer in 1963, the veteran then replied 
that Dr. Reilly told him he had anxiety problems in 1963 and 
that he was never informed that he had an ulcer.  Such 
statements are inherently incredible, and insufficient to 
reopen the claim.  In this regard, records from Dr. Reilly, 
to include upper GI studies clearly show the existence of an 
active ulcer in 1963.  Moreover, on his entrance examination, 
the veteran himself reported that he had been diagnosed with 
a "deudinal ulcer" and that x-rays on February 1964 showed 
no further signs of an ulcer.  In statements made in 
conjunction with his prior claim, the veteran acknowledged 
the existence of the ulcer in 1963, but argued that it began 
following his commission.  The veteran's current statement 
that he had no ulcer prior to August 1965 is inherently 
false, and therefore, insufficient to reopen the claim.

Additional medical evidence was also submitted, showing post-
service treatment for his stomach complaints.  However, none 
newly submitted records reflect that the pre-existing ulcer 
condition was aggravated by service.

As there continues to be no evidence showing that the 
veteran's duodenal ulcer disease was aggravated beyond normal 
progression as a result of service, the Board concludes that 
new and material evidence has not been received to reopen the 
veteran's claim.




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a duodenal ulcer 
disability is not reopened, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


